DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hybrid yarn comprising more than one non-conductive yarn must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, Examiner cannot find where the phrase one or more non-conductive yarns has support in the specification.  The specification teaches one non-conductive yarn, but Examiner cannot find any reference to multiple non-conductive yarns.  The drawings also lack support for such a limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-16, 18-23, 25, 27-38, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, line 3 requires conductive wires to be twisted around the non-conductive yarns, but line 9 states the conductive wire is twisted with the non-conductive yarn.  
Further in regards to Claim 1, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 1, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 2, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 2, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 3, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 3, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 5, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 5, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
Further in regards to Claim 5, line 2 states the conductive wire is twisted with the non-conductive yarn, but Claim 1, line 3 requires the conductive wires to be twisted around the non-conductive yarns.
In regards to Claim 6, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
In regards to Claim 9, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
In regards to Claim 10, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 11, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
In regards to Claim 12, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 12, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 13, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 14, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 15, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 15, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 16, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 18, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 19, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 20, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
In regards to Claim 21, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 21, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 22, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 23, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 23, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
Further in regards to Claim 23, the structure of the hybrid yarn is unclear, as Claim 1 already requires at least two conductive wires (two or more).  
In regards to Claim 25, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 25, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 27, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 27, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 28, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 29, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 29, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 30, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
Further in regards to Claim 30, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 31, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 32, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 33, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 34, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 35, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 36, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 37, the phrase the conductive wire is unclear.  Which conductive wire of the two or more?
In regards to Claim 38, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
In regards to Claim 42, the phrase the non-conductive yarn is unclear.  Which non-conductive yarn of the one or more?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-16, 18-23, 25-38, and 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Threlkeld (20210207294).
In regards to Claim 1, Threlkeld teaches a machine-knittable hybrid yarn (Abstract), comprising:
one or more non-conductive yarns (Paragraph 30; other type of yarn) and
two or more conductive wires (metallic strand of the core), twisted around the non-conductive yarn (if part of the core, it would be twisted when the other components are twisted; with regards to “around”, when components are twisted together, each component will take a path around the other components), the conductive wire having an exterior layer of an insulating material (Paragraph 30; insulated one from the other with either a polyamide or polyurethane sheath),
wherein the number of non-conductive yarns is less than the number of conductive wires (Examples 5, 6),
wherein the non-conductive yarns comprise a majority fraction of an overall cross-section of the hybrid yarn (Paragraph 30 teaches 0.0005 inch diameter for each conductive wire; Table 1 teaches glass having a 99.21 denier, which given a density of 2.58 g/cm3 for glass, would work out to approximate 0.0029 inch diameter).
Threlkeld also teaches the conductive wire is twisted with the non-conductive yarn at between 1 and 15 twists per inch (Paragraph 14).
In regards to Claim 2, Threlkeld teaches the non-conductive yarn is twisted together with the conductive wire (As detailed above, if the non-conductive yarn is part of the core, it would be twisted when the other components are twisted).
In regards to Claim 3, Threlkeld teaches the non-conductive yarn and the conductive wire are twisted together with a Z twist or an S twist form the single twisting process (if twisted, the structure has to be either S or Z twisted, as these are the only two options).
In regards to Claim 5, Threlkeld teaches the conductive wire is twisted with the non-conductive yarn at between 5 and 12 twists per inch (Paragraph 14).
In regards to Claim 6, Threlkeld teaches the conductive wire defines a continuous strand of metal along the hybrid yarn (taught as a conductor which is part of the entire structure; not taught as staple in length).
In regards to Claim 7, Threlkeld teaches the hybrid yarn is bonded with a polymer layer (Paragraph 37).
In regards to Claim 8, Threlkeld teaches the hybrid yarn is bonded with nylon (Paragraph 37).
In regards to Claim 9, Threlkeld teaches the insulating layer comprises a polymer coating (Paragraph 30; insulated one from the other with either a polyamide or polyurethane sheath).
In regards to Claim 10, Threlkeld teaches the non-conductive yarn is 1500 denier or finer (Paragraph 31).
In regards to Claim 11, Threlkeld teaches the conductive wire is approximately 10-100 microns thick (Paragraph 30).
In regards to Claim 12, Threlkeld teaches the non-conductive yarn has an elasticity less than that of the twisted conductive wire such that the conductive wire does not break before the non-conductive yarn under tensile loading of the hybrid yarn (the non-conductive yarn is made from aramid; the wire is wrapped in the form of a spring.  As such, the conductive wire would stretch further than the aramid would before the aramid would break, due to the low elongation of aramid).
In regards to Claim 13, Threlkeld teaches the non-conductive yarn is fire retardant and self-extinguishing (Paragraph 32, aramid).
In regards to Claim 14, Threlkeld teaches the non-conductive yarn is no-melt and no-drip according to the ASTM D6413 / D6413M Standard Vertical Test Method for Flame Resistance of Textiles (Paragraph 32, aramid).
In regards to Claim 15, Threlkeld teaches the non-conductive yarn has a tensile strength higher than the conductive wire (Aramid has a higher tensile strength than copper wire).
In regards to Claim 16, Threlkeld teaches the non-conductive yarn has a Young’s modulus of at least 60 GPa (Paragraph 32, aramid).
In regards to Claim 18, Threlkeld teaches the non-conductive yarn comprises at least one of an aramid, meta-aramid, or para-aramid polyamide fiber (Paragraph 32).
In regards to Claim 19, Threlkeld teaches the non-conductive yarn comprises at least one of UHMWPE, PBI, PBO, high strength polyester, liquid crystal polymer, or spider silk (Paragraph 32; aramid is liquid crystal polymer).
In regards to Claim 20, Threlkeld teaches the conductive wire comprises a copper-clad stainless steel wire or a solid copper wire (Paragraph 30).
In regards to Claim 21, Threlkeld teaches the non-conductive yarn and the insulating material each have a decomposition temperature less than a melting point of the conductive wire (the insulating material is nylon, the non-conductive yarn can be nylon per paragraph 32).
In regards to Claim 22, Threlkeld teaches the non-conductive yarn comprises staple fibers (Paragraph 21).
In regards to Claim 23, Threlkeld teaches the conductive wire is a first conductive wire, and the hybrid yarn further comprises a second conductive wire twisted with the non-conductive yarn (Abstract; at least two metallic strands).
In regards to Claim 25, Threlkeld also teaches a machine-knittable hybrid yarn, comprising:
one or more non-conductive yarns; and
two or more conductive wires twisted around the non-conductive yarn, the conductive wire having an exterior layer of an insulating material,
wherein the non-conductive yarn has a tensile strength higher than a tensile strength of the conductive wire, 
wherein the number of non-conductive yarns is less than the number of conductive wires;
wherein the non-conductive yarns comprise a majority fraction of an overall cross-section of the hybrid yarn; and
wherein the non-conductive yarn is fire retardant and self-extinguishing (See Claims 1, 15, and 21 above).
In regards to Claim 26, Threlkeld also teaches a method of making a machine-knittable hybrid yarn, the method comprising:
twisting, in a single process, two or more conductive wires around one or more non-conductive yarns, the conductive wire having an exterior coated with an insulating material (Abstract; Paragraph 30),
wherein the number of non-conductive yarns is less than the number of conducive wires (Examples 5, 6); and
wherein the non-conductive yarns comprise a majority fraction of an overall cross-section of the hybrid yarn (Paragraph 30 teaches 0.0005 inch diameter for each conductive wire; Table 1 teaches glass having a 99.21 denier, which given a density of 2.58 g/cm3 for glass, would work out to approximate 0.0029 inch diameter).
In regards to Claim 27, Threlkeld teaches bonding, after twisting, the twisted non-conductive yarn and the conductive wire with a non-conductive exterior layer Paragraph 37).
In regards to Claim 28, Threlkeld teaches the non-conductive layer comprises a polymer (Paragraph 37).
In regards to Claim 29, Threlkeld teaches the conducive wire is twisted with the non-conductive yarn at between 1 and 15 twists per inch (Paragraph 14).
In regard to Claim 30, Threlkeld teaches the non-conductive yarn has an elasticity less than that of the twisted conducive wire such that the conductive wire does not break before the non-conductive yarn under tensile loading of the hybrid yarn (the non-conductive yarn is made from aramid; the wire is wrapped in the form of a spring.  As such, the conductive wire would stretch further than the aramid would before the aramid would break, due to the low elongation of aramid).
In regards to Claim 31, Threlkeld teaches the non-conductive yarn is fire retardant and self-extinguishing (Paragraph 32; aramid).
In regards to Claim 32, Threlkeld teaches the non-conductive yarn has a tensile strength higher than the conductive wire (Aramid has a higher tensile strength than copper wire).
In regards to Claim 33, Threlkeld teaches the non-conductive yarn has a Young’s modulus of at least 60 GPa (Paragraph 32; aramid).
In regards to Claim 34, Threlkeld teaches the non-conductive yarn has a break elongation percentage of 4.2 or less (Paragraph 32; aramid).
In regards to Claim 35, Threlkeld teaches the non-conductive yarn comprises at least one of:  an aramid, meta-aramid, or para-aramid polyamide fiber (Paragraph 32).
In regards to Claim 36, Threlkeld teaches the non-conductive yarn comprises at least one of UHMWPE, PBI, PBO, high strength polyester, liquid crystal polymer, or spider silk (Paragraph 32; aramid is liquid crystal polymer).
In regards to Claim 37, Threlkeld teaches the conductive wire comprises a copper-clad stainless steel wire or a solid copper wire (Paragraph 30).
In regards to Claim 38, Threlkeld teaches the non-conductive yarn comprises staple fibers (Paragraph 21).
In regards to Claim 42, Threlkeld also teaches the non-conducive yarn has a break elongation percentage of 4.2 or less (Paragraph 32, aramid).
Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive.
Applicant’s only argument is that the independent claims now contain limitations which are not present in the cited art.  Examiner respectfully disagrees.  As detailed above, Threlkeld teaches:
the number of non-conductive yarns is less than the number of conductive wires (Examples 5 and 6)
the non-conductive yarns comprise a majority fraction of an overall cross-section of the hybrid yarn (Paragraph 30 teaches 0.0005 inch diameter for each conductive wire; Table 1 teaches glass having a 99.21 denier, which given a density of 2.58 g/cm3 for glass, would work out to approximate 0.0029 inch diameter)
two or more conductive wires twisted around the non-conductive yarns (when components are twisted together, each component will take a path around the other components).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732